Title: [May 1772]
From: Washington, George
To: 




May 1st. Went a Hunting with Mr. Jno. Custis. Found nothing. Returnd to Dinner.
 


2. At home all day. Mr. Foxcraft Mr. Hoops and Mr. Ramsay came here to Dinner and stayd all Night.


   
   Two of GW’s visitors were from the postal service. After 1764 British America was divided between a southern postal district, from the Carolinas to the West Indies, and a northern postal district, from Virginia to Canada. John Foxcroft, who shared direction of the northern postal district with Benjamin Franklin, was in direct charge of that district 1764–74 while Franklin was in England. John’s brother Thomas Foxcroft became postmaster of Philadelphia in 1766. This Mr. Foxcroft was probably John, who often traveled to Virginia on postal business. William Ramsay was postmaster at Alexandria at this time (see HARRISON [4]Fairfax Harrison. “The Colonial Post Office in Virginia.” William and Mary Quarterly, 2d ser., 4 (1924): 73–92.; KONWISERHarry M. Konwiser. Colonial and Revolutionary Posts: A History of the American Postal Systems; Colonial and Revolutionary Periods. Richmond, Va., 1931.; SMITH [1]William Smith. “The Colonial Post-Office.” American Historical Review 21 (1915–16): 258–75.; LABAREE [3]William B. Willcox et al., eds. The Papers of Benjamin Franklin. 42 vols. to date. New Haven, 1959–.).



   
   Mr. Hoops was David Hoops, probably traveling from his home in Philadelphia to Hanover County where a married sister lived (GLAZEBROOKEugenia G. Glazebrook and Preston G. Glazebrook, comps. Virginia Migrations; Hanover County . . . . 1723–1850. 2 vols. Richmond, 1943–49., 2:xiii). He was a son of Adam Hoops (1709–1771), of Philadelphia, with whom GW had dealt when he was a commissary for the British troops during the 1758 campaign against Fort Duquesne (GW to John Forbes, 30 Dec. 1758, DLC:GW).



 


3. Mr. Foxcraft and Mr. Hoops went away after breakfast and Mr. Ramsay after dinner. I continued at home all day.
 


4. Rid to the Mill and Ferry Plantations, and to the Fishery at the Ferry. J. P. Custis returnd to Mr. Bouchers, and Mr. Ballendine came in the afternoon.

	
   
   John Ballendine, now out of Fairfax County’s debtor’s prison (see main entry for 16 April 1770), had been encouraged by Virginia’s recent Potomac

navigation act and was rounding up support for a trip to England to study canal building there. He came to Mount Vernon today to ask for GW’s support and for letters of introduction to leading men in Maryland, including Governor Eden, who might be persuaded to back him. GW obliged, but he warned his Maryland friends that although “Mr. Ballendine has a natural genius to things of this sort . . . I cannot help adding, that his Principles have been loose; whether from a natural depravity, or distress’d circumstances, I shall not undertake to determine” (GW to Jonathan Boucher, 5 May 1772, CSmH).



 


5. Mr. Ballendine Went away abt. 11 Oclock. At home all day.
 


6. Rid to the Mill, Doeg Run, and Ferry before Dinner. In the Afternoon Doctr. Rumney and Mr. James Adam came here & lodged.


   
   James Adam’s visit today and Matthew Campbell’s calls during the next four days must have concerned GW’s current business with Robert Adam & Co.: the sale of 929,700 herring and 10,894 shad for a total price of £184 17s. and the purchase of three slaves for £185 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 42).



 


7. Mr. Adam went away in the Morning early. Rid with the Doctr. to the Fishery at Poseys who came back to Dinner with Mr. Campbell & went away in the Afternoon.
 


8. Rid into the Neck, and to Muddy hole.
 


9. Rid to Doeg Run Mill and Ferry. Mr. Campbell lodged here.
 


10th. Went to Pohick Church & returnd home to Dinner. Mr. Campbell Dined here.
 


11. Rid to the Ferry Plantatn. & Mill. Old Mr. Wm. Bayly dined here.

   
   
   William Bayly (d. 1782), an original settler of Colchester in the late 1750s, had established a tavern there and later became the proprietor of the Colchester tobacco warehouse (SPROUSE [3]Edith Moore Sprouse. Colchester: Colonial Port on the Potomac. Fairfax, Va., 1975., 173). Baily came to Mount Vernon today to discuss the rental of GW’s bateau (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 28, 64).



 


12. Went up to Alexandria with Mrs. Washington & Miss Custis to see Captn. Woods Ship Launched. Returnd in the afternoon.
 


13. Rid to Muddy hole, Doeg Run, Mill and Ferry Plantations before Dinner.
 



14. Dined at Belvoir, and returnd in the Afternoon. Found Colo. Mason here.
 


15. At home all day. Colo. Mason & Captn. McCarty dined here, the former went away after Dinner the latter stayed all Night.
 


16. Went to Mr. Barnes’s on Business of Mrs. Barnes & returnd to Dinner. Captn. McCarty went away after breakfast.
 


17. At home all day without Company.
 


18. Went up to Court and stayed all Night. In the Evening Mr. Peale & J. P. Custis came to Mount Vernon.


   
   The court met 18–19 May; GW attended both days (Fairfax County Order Book for 1772–74, 27–34, Vi Microfilm).



   
   Charles Willson Peale (1741–1827), a resident of Annapolis, came to Mount Vernon with a letter of introduction from Jonathan Boucher. Peale had forsaken his saddlery business, to which he had been apprenticed as a youth, to take up painting. He visited John Singleton Copley in Boston in 1765 and studied painting with Benjamin West in London 1767–69. He was now making his living painting miniatures, and on occasion larger portraits, of gentry and merchants in Pennsylvania, Maryland, and Virginia.



 


19. Mrs. Barnes came up to Alexandria. I returnd home in the Afternoon, & found Colo. Blackburn & Lady, Miss Scott Miss Brown, & Doctr. Brown here who came before Dinner—also found Mr. Peale & J. P. Custis.

   
   
   Col. Thomas Blackburn (c.1740–1807), a Prince William County justice, lived at Rippon Lodge near Dumfries. His wife was Christian Scott Blackburn (b. 1745), younger sister of Miss Catherine Scott. Dr. William Brown (1748–1792) graduated from the University of Edinburgh in 1770 and had begun to practice medicine in Alexandria. He would soon marry Catherine Scott. Miss Brown is probably Dr. Brown’s sister Frances Brown (d. 1823), who would later marry Charles Alexander of Fairfax County (HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 165, 177–78, 601–3).



 


20. Colo. Blackburn & the Compa. with him went away after Breakfast. I sat to have my Picture drawn.

	
   
   On 21 May, GW wrote to Jonathan Boucher: “Inclinations having yielded to Importunity, I am now contrary to all expectations under the hands of Mr. Peale; but in so grave—so sullen a mood—and now and then under the influence of Morpheus, when some critical strokes are making, that I fancy the skill of this Gentleman’s Pencil, will be put to it, in describing to the World what manner of man I am” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:83–84).



 



   
21. Captn. Posey who came here the 19th. went up to Alexandria this day. I set again to take the Drapery.


   
   Peale’s practice was to sketch the painting out in one neutral color, show the sketch to the subject for his approval, and then paint the portrait, thus demanding a minimum of time and patience of the subject. On this day Peale had GW wear the “Drapery” (clothing) chosen for the painting, which was GW’s colonel’s uniform from his service in the Virginia Regiment (SELLERSCharles Coleman Sellers. Charles Willson Peale. 2 vols. Philadelphia, 1947., 1:106; MORGAN [1]John Hill Morgan and Mantle Fielding. The Life Portraits of Washington and Their Replicas. Philadelphia, 1931., 24; see frontis., vol. 1).



 


22. Set for Mr. Peale to finish my Face. In the Afternoon Rid with him to my Mill. I returnd home by the Ferry Plantation.
 


23. Rid into the Neck, and to Muddy hole before Dinner.
 


24. Set out after Dinner for Loud[ou]n &ca. Reachd Mr. Fairfax’s and lodged there.


   
   Peale remained at Mount Vernon to paint miniatures of Patsy and Jacky Custis. Jacky also paid Peale for a miniature of his mother, Martha Washington, probably for Jacky’s own use (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 50; CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond., 30 May 1772).



 


25. Got to Leesburg to Dinner & Stayed all Night.
 



26. At Leesburg all day.
 


27. Set out with Mr. Bryan Fairfax to view some of his Lands on Goose Creek and Little River. Lodged at Mr. Charles Wests.

	
   
   GW was inspecting Fairfax’s lands in Loudoun and Fauquier counties in order to choose a tract as compensation for the £150 that he had previously paid on Fairfax’s account (see “Remarks” entry for 8 Jan. 1772).



 


28. Surveyed one of Mr. Fairfax’s Tracts on Little Rivr. Dined at one Jon. Jacksons a Tenant of his and loged again at Mr. Chs. Wests.

	
   
   Charles West today signed an agreement to sell GW 484 acres of land on Dogue Creek for 25s. an acre, a total price of £605 (NjMoHP; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 59). GW had tried to purchase the eastern part of the tract in 1769, because its boundary on that side came within a few rods of the place where his merchant mill was soon to be built and because there was good timber on the land suitable for use in construction of the mill, but no deal was made at that time (GW to West, 6 June 1769, DLC:GW).



 


29. Went up to Mr. Robt. Ashbys dined and lodged there. After dinner went to view some more of Mr. Fairfaxs Land on Goose Ck. & Chattens R.

	
   
   GW took a 600–acre tract on Chattins Run as his compensation from Bryan Fairfax. Located in Fauquier County near Rectorstown, this land had been inherited by Fairfax from his younger brother William, a lieutenant in the British army who died at Quebec in 1759. The patent for the tract was sent to GW in August (Fairfax to GW, 3 Aug. 1772, DLC:GW).



 


30. Set out early. Viewd some Land belonging to Jesse Ball & one Kinner. Stopd a little while among my Tenants under the Ridge. Dined at Snickers’s and lodged at Mr. Warnr. Washingtons.
 


31. At Mr. Washingtons all day.
